Citation Nr: 0305549	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-25 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, to include arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  

This appeal arises from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's application 
to reopen his claim for service connection for  spine.  

Subsequently in a March 1999 supplemental statement of the 
case the RO reopened the veteran's claim and denied it on the 
basis it was not well grounded.  In Barnett v. Brown, 83 
F.3d. 1380 (Fed. Cir. 1996) the Federal Circuit Court of 
Appeals (Federal Circuit) held that 38 U.S.C. §§ 5108 and 
7104 require that the Board determine whether new and 
material evidence is presented before reopening a claim 
regardless of what was determined by the RO regarding new and 
material evidence.  

The decision that follows reopens the veteran's claim of 
service connection for arthritis of the lumbar spine and the 
Board is undertaking additional development on the claim 
pursuant to authority granted by 67  Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3, 105 (January 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.  


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for arthritis of the lumbar spine in November 
1975.  

2.  The additional evidence submitted since the November 1975 
decision of the Board bears directly and substantially upon 
the specific matter under consideration, is not either 
cumulative or redundant, and is significant enough that it 
must be considered in order to fairly decide the merits of 
the claims.  


CONCLUSION OF LAW

1.  The November 1975 decision of the Board of Veterans' 
Appeals denying service connection for arthritis of the 
lumbar spine is final.  38 U.S.C.A. §§ 7105(c), 7252, 7266 
(West 2002); 38 C.F.R. § 19.104 (1975).  

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for arthritis 
of the lumbar spine.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  They do not apply in the 
instant case as the claim to reopen was filed well before 
August 2001.  

As to the revised duty to assist and enhanced duty to notify 
provisions of VCAA, the Board notes that the instant decision 
reopens the veteran's claim and, as noted above, further 
development under the VCAA will be undertaken in order to 
assist the veteran with this case and this new development, 
to include a VA examination and medical opinion, will be the 
subject of a separate decision.  

Factual Background.  In January 1950 the veteran filed his 
original claim for service connection for backaches.  He 
indicates they began in 1944 and that he had gone on sick 
call to the dispensary in New Guinea.  

The veteran's service medical records do not include any 
references to treatment for backaches.  The veteran's 
musculoskeletal system was noted to be normal both on service 
entrance examination in August 1943 and at service separation 
in January 1946.  

The veteran submitted statements in January 1950, from a 
buddy who saw him in service and remembered he complained of 
back pain, and from a current co-worker who stated he had 
known the veteran since February 1946 and the veteran had 
always had trouble with his back.  

The RO received a copy of the veteran's Honorable Discharge 
in March 1950.  It revealed his occupational specialty was 
supply clerk.  He had served in campaigns in New Guinea and 
the Southern Philippines.  
The RO issued a rating decision in March 1950 denying the 
claim for service connection for backaches and a back 
disability.  The RO sent a letter to the veteran in March 
1950 informing him his claim had been denied.  

The veteran also filed an application for hospital treatment 
in January 1950.  Examination of the veteran's back revealed 
a normal lordotic lumbar curve.  The paravertebral muscles 
were normal.  There was no spasticity, functional impairment, 
trigger point or muscular atrophy.  Neurological findings 
were normal.  X-rays of the lumbar spine revealed no evidence 
of fracture, arthritic findings or other definite pathology.  

In January 1954 the veteran requested his claim for a back 
disability be reopened.  He submitted a letter from Dr. Y.  
The letter indicates the physician first saw the veteran in 
September 1948.  The veteran complained of low back pain in 
the lumbar area which had been present since 1944.  Dr. Y saw 
him again in 1951, 1952, and 1953.  X-rays taken in April 
1951 failed to show any bone pathology, but there was 
definite muscle spasm and limitation of motion.  

The veteran submitted additional lay statements in June 1954 
from his spouse, mother, co-workers and friends.  

The veteran testified at a hearing at the RO in June 1954 
that he first noticed his back condition in June or July 
1944.  After three or four days he went on sick call and his 
back was examined.  He was told he had a slight strain.  He 
was doing heavy lifting as part of his duties.  He was told 
to sleep on a board.  (T-1,2).  He was treated by a Medical 
Officer named Captain O.  His duties included rolling 
gasoline and oil drums aboard trucks, which involved rolling 
them up an incline.  He had a dull ache at the based of his 
back whenever he did any heavy lifting.  (T-3).  At the time 
of the hearing the veteran was employed as a crater and 
packer at the Naval shipyard.  (T-4).  The veteran did not 
remember any specific injury to the back.  (T-5).  

In July 1954 the veteran submitted a statement from a 
bunkmate in service who remembered he had complained about 
his back.  

The RO located Captain O and asked him to indicate whether or 
not he remembered treating the veteran in service.  In August 
1954 Captain O responded that he had no memory of the 
patient.  

The RO in September 1954 confirmed the earlier denial of his 
claim and notified the veteran his claim was denied by 
letter.  

The veteran submitted a statement from his physician, Dr. K, 
in August 1958.  It included a diagnosis of rheumatoid 
arthritis.  He first saw the veteran in April 1956.  

The RO forwarded a letter from the veteran to Captain O.  In 
August 1958 Captain O responded that during the summer of 
1944 he remembered treating the veteran for low back pain.  
His condition was termed "strain."  

The RO denied service connection for rheumatoid arthritis of 
the lumbo-sacral spine in August 1958.  The RO sent a letter 
to the veteran in August 1958 which stated his claim for 
service connection for his back condition was denied.  The 
veteran appealed that decision.  The Board of Veterans 
Appeals denied his claim in June 1959.  

The veteran requested his claim be reopened in April 1974.  
He submitted a letter from his private physician, Dr. H, 
dated in May 1974.  Dr. H stated he first examined the 
veteran on April 16, 1974 for back pain.  The letter 
indicates a copy of the examination report was enclosed but a 
copy of the examination report is not in the claims folder.  

The RO denied the request to reopen his claim in a June 1974 
rating decision on the basis he had not submitted new and 
material evidence.  The veteran responded in November and 
December 1974 by sending in additional statements from 
relatives and friends.  
The RO again denied his request to reopen in a January 1975 
rating decision.  The veteran again testified in June 1975 at 
a hearing before the RO.  In August 1975 the veteran 
submitted another buddy statement.  The veteran appealed the 
January 1975 rating decision to the Board.  

The Board in a November 1975 decision denied the veteran's 
claim for service connection for arthritis of the lumbar 
spine.  

In July 1996 the veteran submitted another application to 
reopen his claim for service connection for a low back 
disability.  He also submitted a statement from Dr. PH, dated 
in August 1995.  Dr. PH indicated that the veteran had a 
presumed diagnosis of degenerative joint arthritis/possible 
nerve entrapment, and it was noted that X-rays, nuclear scans 
and blood tests had not revealed a cause.  

The veteran testified at a hearing at the RO in October 1996.  
The veteran stated he injured his back in service while 
riding in the back of a truck on top of oil and gas drums.  
(T-2).  The veteran was first treated after service in 1947 
or 1948.  (T-4).  

The RO received copies of the veteran's records from the San 
Francisco VA Medical Center in April 1997.  July 1995 records 
include a clinical assessment of degenerative arthritis of 
the lumbar spine confirmed by X-ray examination.  The 
clinical assessment was also.  August 1995 VA records 
revealed treatment for chronic sacroiliac joint pain.  March, 
August and October 1996 VA records also included treatment 
for chronic low back pain.  

The veteran testified at a hearing at the RO in October 1996.  

The RO denied the veteran's application to reopen his claim 
in a May 1997 rating decision on the basis that new and 
material evidence had not been submitted.  The veteran 
appealed that decision to the Board in June 1997.  

In March 1999 the RO issued a supplemental statement of the 
case to the veteran, noting that new and material evidence 
had been submitted to reopen the veteran's claim.  The RO 
then denied service connection for arthritis of the lumbar 
spine on the basis that the claim was not "well grounded".  

Relevant Laws and Regulations:  Under 38 U.S.C.A. § 5108, VA 
must reopen a previously and finally disallowed claim when 
"new and material" evidence is presented or secured with 
respect to that claim.  See 38 U.S.C.A. § 7105(c) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Analysis.  The Court has held VA is required to review for 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (overruled on other grounds).  In 
this instance the November 1975 decision of the Board is the 
last final disallowance of the claim.  

The evidence submitted since November 1975 includes July 1995 
VA records, which include both clinical and X-ray diagnoses 
of degenerative joint disease of the lumbar spine.  
At the time of the 1975 Board decision, the evidence did not 
include X-ray findings of arthritis of the lumbar spine.  

Previously the claims folder included evidence of medical 
treatment in service for a strain, statements from the 
veteran and others that he had back pain since service and 
private medical records beginning in September 1948 which 
included complaints of low back pain.  

The Board had noted the January 1950 examination and X-rays 
which did not find any pathology of the back.  The Federal 
Circuit has clearly stated that new and material evidence 
does not have be of such weight as to change the outcome of 
the prior decision.  Hodge, supra at 1363.  It must only be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The VA records of a diagnosis of degenerative arthritis of 
the lumbar spine confirmed by X-ray examination in July 1995 
were not previously of record and are relevant to one of the 
elements for a grant of service connection, a current 
diagnosis.  Moreover, this evidence shows a diagnosis of a 
chronic low back disability, arthritis of the lumbar spine, 
which was not present at the time of the 1975 Board decision.  
The Board finds that the current diagnosis of arthritis of 
the lumbar spine is so significant is must be considered in 
order to fairly decide the merits of the claim.  Accordingly 
this evidence is new and material, within the meaning of the 
cited legal authority.  Id.  

As the veteran has submitted new and material evidence, the 
Board finds that the claim for service connection for a 
arthritis of the lumbar spine is reopened.  







ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for arthritis of the 
lumbar spine; to this extent only, the appeal is granted.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

